Ap*1291peal from a judgment of the Monroe County Court (John J. Connell, J.), rendered March 31, 2004. The judgment convicted defendant, upon his plea of guilty, of rape in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of rape in the third degree (Penal Law § 130.25 [2]) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of burglary in the third degree (§ 140.20). As defendant correctly concedes, he failed to preserve for our review his contention that County Court erred in imposing enhanced sentences in each appeal upon being informed that defendant had exposed himself to the probation officer who prepared the presentence report (see People v Brandel, 20 AD3d 927 [2005], lv denied 5 NY3d 826 [2005]; People v Lovett, 8 AD3d 1007, 1008 [2004], lv denied 3 NY3d 677 [2004]). In any event, the record establishes that defendant agreed to the imposition of the enhanced sentences. Finally, the sentence imposed in each appeal is not unduly harsh or severe. Present—Scudder, RJ., Smith, Centra, Fahey and Pine, JJ.